Citation Nr: 1509026	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014 the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing; a transcript of the hearing is of record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system. 


FINDING OF FACT

The Veteran does not have a back, right hip, left knee or left ankle disability that is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a back, right hip, left knee and left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claims may be subject to service connection based on continuity of symptomatology if there is a diagnosis of arthritis.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has a left ankle disability as a result of ankle sprains that occurred in service, a back disability as a result of a fall that occurred in service, and a right hip and left knee disability secondary to the ankle and back disabilities.

A review of the service treatment records shows that the Veteran was treated for a left ankle sprain in January and February 1975.  In March 1975 the Veteran's left ankle gave out causing him to fall.  He was diagnosed with a mild ankle sprain and back contusion.  

In the Veteran's separation examination he was evaluated as clinically normal, providing evidence against this claim.

As noted above, the Veteran served on active duty from July 1971 to July 1975.

Post-service treatment records show treatment for back pain beginning in October 2001 after a work-related accident.  Of record are treatment notes related to the Veteran's back treatment from August 2003 and April 2009 that note the Veteran's initial injury occurred in a work-related accident in June 2001.  The Veteran has a diagnosis of a back disability.  

There are no post-service treatment records that report pain or treatment for a left ankle, left knee or right hip disability.

In January 2008 the Veteran was afforded a VA joints examination.  The examiner reviewed the claims file, recited the Veteran's reported history, and provided a full physical examination including x-rays.

The x-rays of the left ankle were normal with only "some mild soft tissue swelling noted over the medial aspect."  The hip x-rays were "normal" with "age related degenerative changes in the hip, which are very minimal."  The examiner noted that the "symptoms [the Veteran] is having are all related to his lumbar spine (which is a workers comp injury), and not the hip joint itself."

The examiner opined that the Veteran's "current ankle and hip conditions are not service connected or service aggravated."

In January 2014 the Veteran was afforded a VA opinion regarding his low back disability.  After a review of the claims file the examiner opined that the Veteran's "low back condition . . . is less likely . . . that not (less than 50% probability) caused by or the result of the reported back pain during military service."

The examiner noted that the Veteran had two on-the-job injuries, in June 1993 and June 2001.  The examiner noted that the Veteran was diagnosed with a contusion of the back in 1975 but noted that he did not report back pain at separation in July 1975.  The examiner noted that "contusion is bruising and has no residual or long-term sequelae."  The examiner also noted that "records are silent for further problems with his back until 6/10/93 due to on the job injury . . . 18 years later."  

Based on the evidence of record, the Board finds that service connection for a back, right hip, left knee and left ankle disability is not warranted.

Preliminarily, the Board notes that in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As discussed above, there are no post-service treatment records showing a current diagnosis of a left ankle disability or left knee disability.

Accordingly, service connection is not warranted for a left ankle or left knee disability.

The Veteran has been diagnosed with degenerative arthritis of the right hip and a back disability.

As discussed above, there was no evidence of a right hip disability during service and the Veteran has not submitted any medical evidence suggesting a nexus between the Veteran's hip disability and his active duty service.  The January 2008 VA examination suggested that the Veteran's pain was primarily caused by his back disability, not his actual hip joint.

With regard to the back disability, as noted above, the Veteran had a diagnosis of contusion or bruise during service.  There are no complaints of back pain or treatment for a back disability until 1993 (18 years after service) when the Veteran was treated for a work-related back injury.  The Veteran was later treated in June 2001 for another work-related back injury.  As discussed in the July 2014 VA medical opinion, there is no documented evidence of chronicity of symptoms.  

Although the Veteran may sincerely believe that his disabilities are related to his active duty service, the issue of whether the Veteran has a current disability as a result of active duty service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against this claim.  The post-service medical record provides particularly negative evidence against these claims, clearly indicating either no problem or a problem that began as result of an injury many years after service. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for a back disability, right hip disability, left knee disability and left ankle disability is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VA fulfilled its duty to notify in its June 2007 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records and the Veteran's testimony and statements.

The Veteran has also been afforded adequate examinations on the issues of entitlement to service connection for a left ankle, right hip and back disability.  VA provided the Veteran with a VA examination in January 2008 and a VA medical opinion in July 2014.  As discussed above, the examination and opinion were more than adequate.  The Veteran's history was taken, and a complete examination was conducted.  The examination report and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

The Board notes that the Veteran was not provided a VA examination regarding the issue of entitlement to service connection for a left knee disability.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran did not provide evidence of a current diagnosis of a left knee disability, medical evidence that a disability existed during service, or any link between an alleged current diagnosis and his service.  

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran has a current diagnosis of a left knee disability that is associated with his service.  Several standards of McLendon are not met in this case.  Beyond this, there is significant evidence against this claim. 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).         


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left ankle disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


